EXHIBIT 13 March 16, 2011 Annual Report to Stockholders We entered 2010 in the midst of an extended recession with record unemployment, plummeting state budgets, and limited construction activity. The lingering impact of the severe recession limited our sales opportunities and put downward pressure on sales prices. As a result, net sales for 2010 decreased from $132.2 million in 2009 to $121.2 million in 2010, and cost of sales decreased from $110.6 million to $105.0 million during the same two periods, reducing our gross profit by $5.4 million. Because our business is extremely capital intensive, and requires employees with unique skills, we are limited in our options to reduce costs as sales decline. As a result, we experience higher per unit manufacturing costs during times of declining sales volumes. Our loss on impairment of equity investments increased from $0.5 million in 2009 to $0.9 million in 2010. Net income for 2010 totaled $0.2 million compared to $4.7 million for 2009. I believe we are currently in one of the longest periods of reduced demand in the history of the cement industry and the Company. The Portland Cement Association (PCA) is predicting a modest gain of 1.4% in cement consumption during 2011 followed by a 4.0% gain in 2012. Longer-range PCA forecasts point to continued growth in cement consumption beginning with a 16.9% increase in 2013 due to pent-up demand. Current economic conditions have provided opportunities to replace and add equipment at more favorable prices. While we plan to continue to take advantage of these opportunities, we anticipate most of our capital expenditures for 2011 will be aimed at meeting new environmental regulations imposed by the Environmental Protection Agency. We anticipate our capital expenditures during 2011 will exceed our 2010 capital expenditures. We believe we can finance our planned capital expenditures with a mixture of cash from operations and our existing line of credit. As we look forward to 2011, we are hopeful that the construction industry in our market area has seen the bottom of this downturn and demand will begin to improve. We are fortunate that our product, our Company, and many of our stockholders, customers and employees span multiple generations. Together we have weathered the ups and downs in this industry and understand the value of perseverance and patience over the long term as we eagerly await the forecasted improvement in demand for our products. We cannot stress enough the importance of our many loyal customers, our devoted employees and our steadfast stockholders.Thank you for your continued support and confidence in our Company.Most importantly, we thank our Heavenly Father for His blessings and ask His continued support in meeting the challenges we face in the current uncertain economic times. We wish to invite you, our stockholders, to attend Monarch's annual meeting to be held at 2:00p.m. on April13, 2011 in our corporate office at treet, Humboldt, Kansas.Thank you for your support throughout the years and God Bless. Walter H. Wulf, Jr. President and Chairman of the Board The Monarch Cement Company and Subsidiaries Selected Financial Data For the Five Years Ended December 31, 2010 (Dollar amounts in thousands except per share data) Net sales $ Net income $ Net income per share Total assets $ Long‑term debt obligations $ Cash dividends declared per share Stockholders’ equity per share Description of the Business The Monarch Cement Company (Monarch) was organized as a corporation under the laws of the State of Kansas in 1913.Since its inception, Monarch has been engaged in the manufacture and sale of portland cement. The manufacture of portland cement by Monarch involves the quarrying of clay and limestone and the crushing, drying and blending of these raw materials into the proper chemical ratio.The raw materials are then heated in kilns to 2800o Fahrenheit at which time chemical reactions occur forming a new compound called clinker.After the addition of a small amount of gypsum, the clinker is ground into a very fine powder that is known as portland cement.The term “portland cement” is not a brand name but is a term that distinguishes cement manufactured by this chemical process from natural cement, which is no longer widely used.Portland cement is the basic material used in the production of ready-mixed concrete that is used in highway, bridge and building construction where strength and durability are primary requirements. Subsidiaries of Monarch (which together with Monarch are referred to herein as the “Company”) are engaged in the ready-mixed concrete, concrete products and sundry building materials business.Ready-mixed concrete is manufactured by combining aggregates with portland cement, water and chemical admixtures in batchplants.It is then loaded into mixer trucks and mixed in transit to the construction site where it is delivered to the contractor.Concrete products primarily include pre-formed components produced by the Company that areready for use in the construction of commercial buildings, institutional facilities and parking garages. As used herein, “Cement Business” refers to our manufacture and sale of cement and “Ready-Mixed Concrete Business” refers to our ready-mixed concrete, concrete products and sundry building materials business. 1. Lines of Business The Company is engaged in two lines of business – Cement Business and Ready-Mixed Concrete Business. The marketing area for Monarch’s products, which is limited by the relatively high cost of transporting cement, consists primarily of the State of Kansas, the State of Iowa, southeast Nebraska, western Missouri, northwest Arkansas and northern Oklahoma.Included within this area are the metropolitan markets of DesMoines, Iowa; Kansas City, Missouri; Springfield, Missouri; Wichita, Kansas; Omaha, Nebraska; Lincoln, Nebraska; Fayetteville, Arkansas and Tulsa, Oklahoma.Sales of cement are made primarily to contractors, ready-mixed concrete plants, concrete products plants, building materials dealers and governmental agencies. Monarch cement is delivered either in bulk or in paper bags and is sold under the “MONARCH” brand name. The cement is distributed both by truck and rail, either common or private carrier. Subsidiaries of Monarch sell ready-mixed concrete, concrete products and sundry building materials in Monarch’s primary market. The following table sets forth for the Company’s last three fiscal years the percentage of total sales by the (1) Cement Business and (2) Ready-Mixed Concrete Business: Total Sales December 31, Cement Business 40.8% 42.1% 45.3% Ready-Mixed Concrete Business 59.2% 57.9% 54.7% 100.0% 100.0% 100.0% Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report, our Form 10-K report and our other reports filed with the Securities and Exchange Commission constitute “forward-looking information”.Except for historical information, the statements made in this report are forward-looking statements that involve risks and uncertainties.You can identify these statements by forward-looking words such as “should”, “expect”, “anticipate”, “believe”, “intend”, “may”, “hope”, “forecast” or similar words.In particular, statements with respect to variations in future demand for our products in our market area or the future activity of federal and state highway programs and other major construction projects, the timing, scope, cost and benefits of our proposed and recently completed capital improvements and expansion plans, including the resulting increase in production capacity, our forecasted cement sales, the timing and source of funds for the repayment of our line of credit, our ability to pay dividends at the current level, the timing and/or collectability of retainage, our anticipated expenditures for benefit plans, and our anticipated increase in solid fuels and electricity required to operate our facilities and equipment are all forward-looking statements. You should be aware that forward-looking statements involve known and unknown risks, uncertainties and other factors that may affect the actual results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others: 2. general economic and business conditions; competition; raw material and other operating costs; costs of capital equipment; changes in business strategy or expansion plans; demand for our Company’s products; cyclical and seasonal nature of our business; the effect of weather on our business; the effect of environmental and other government regulations; the availability of credit at reasonable prices; and the effect of federal and state funding on demand for our products. We have described under the caption “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2010 and in other reports that we file with the SEC from time to time, additional factors that could cause actual results to be materially different from those described in the forward-looking statements. Other factors that we have not identified in this report could also have this effect. You are cautioned not to put undue reliance on any forward-looking statement, which speak only as of the date they were made. Results of Operations Ready‑Mixed Cement Concrete Business Business Consolidated For the Year Ended December 31, 2010 Sales to unaffiliated customers $ $ $ Income (loss) from operations ) For the Year Ended December 31, 2009 Sales to unaffiliated customers $ $ $ Income (loss) from operations ) For the Year Ended December 31, 2008 Sales to unaffiliated customers $ $ $ Income (loss) from operations ) See Note 10, Lines of Business, of Notes to Consolidated Financial Statements for further discussion of each of the Company’s reportable operating lines of business. GeneralOur products are used in residential, commercial and governmental construction.In recent years, the Company has spent substantial sums on major plant modifications designed to increase our cement production capacity to meet our customers’ needs and to improve our production processes.Improvements are planned over the next few years to further enhance our production processes and to meet emission limitations included in the latest regulations issued by the Environmental Protection Agency (EPA). The residential construction slowdown, which began during 2008 and continued through 2010, has resulted in a declining demand for cement and ready-mixed concrete. The additional slowdown in commercial construction has also impacted the demand for our cement and ready-mixed concrete. Recent economic forecasts from the Portland Cement Association (PCA) indicate the construction industry is likely to remain weak for another year or more. This weakness in the industry is putting downward pressure on the pricing of cement and ready-mixed concrete. The decline in volume and pricing pressure in the industry has adversely impacted our revenues, gross margins, and net profits.To a lesser extent, sales of cement and ready-mixed concrete in the first 3. quarter of 2010 were adversely impacted by a longer period of cold weather when compared to the same period in 2009. Based on sales forecasts and inventory levels, the Company elected to reduce cement production in both the first quarter of 2009 and 2010 to undertake plant repairs and maintenance, largely using our own production personnel. The Company normally performs repairs and maintenance every winter, but the decision to use employees or outside contractors is determined by anticipated sales demand, by whether we have the internal expertise and by our inventory target levels. During the remainder of the year, the Company evaluates inventory levels and sales forecasts to determine if reductions in cement production are warranted and can be scheduled around maintenance needs.In addition to costs that vary with the volume of production, our cost of sales includes certain fixed costs that do not vary with the volume of production. We have extremely limited ability to reduce these fixed costs in the short term. As a result, lower production levels which result from extended shutdowns generally have, and in 2009 and 2010 have had, a negative impact on our gross profit margins. 2010 Compared to 2009Consolidated net sales for the year ended December 31, 2010 were approximately $121.2 million, a decrease of $11.0 million as compared to the year ended December 31, 2009. Sales in our Cement Business were lower by $6.3 million while sales in our Ready-Mixed Concrete Business decreased $4.7 million. Cement Business sales decreased $5.5 million due to a 9.9% decrease in volume sold and $0.8 million due to price decreases. Decreases in construction contract sales of $9.0 million more than offset the increases in sales of other products in the Ready-Mixed Concrete Business. Ready-mixed concrete sales increased $3.8 million primarily due to an 8.0% increase in cubic yards sold. Sales of block, brick and other sundry items increased $0.5 million. Consolidated cost of sales for 2010 were $5.7 million less than cost of sales for 2009. Cost of sales in our Cement Business was lower by $4.9 million, while cost of sales in our Ready-Mixed Concrete Business was lower by $0.8 million. Cement Business cost of sales decreased $4.0 million due to the 9.9% decrease in volume sold.The remaining $0.9 million decrease was due to reduced contract labor expenses. Ready-Mixed Concrete Business cost of sales increased $3.5 million due to the 8.0% increase in cubic yards of ready-mixed concrete sold and $0.5 million due to increases in direct material costs. Ready-Mixed Concrete Business cost of sales increases were offset by a $5.2 million decrease in cost of sales for construction contracts which resulted from the $9.0 million decrease in construction contract sales. With the reduction in contract sales, the Company had fewer projects over which to allocate its indirect costs resulting in a significantly smaller reduction in cost of goods sold compared to the $9.0 million reduction in sales.The remaining $0.4 million increase in the Ready-Mixed Concrete Business segment was due to increases in the block, brick and other sundry items cost of sales. As a result of the above sales and cost of sales factors, our overall gross profit rate for the year ended December 31, 2010 was 13.4% compared to 16.3% for the year ended December 31, 2009.The decline was primarily due to the Ready-Mixed Concrete Business in which the gross profit rate dropped from 8.6% for 2009 to 3.6% for 2010. The segment’s gross profit rate decline was largely due to the deterioration of the gross profit margin in construction contract sales mentioned above. The Cement Business gross profit rate improved slightly from 26.9% for 2009 to 27.5% for 2010. Selling, general and administrative expenses decreased by $0.5 million or 3.2% for the year ended December 31, 2010 as compared to the year ended December 31, 2009.These costs are normally considered fixed costs that do not vary significantly with changes in sales volume. Other, net contains miscellaneous nonoperating income (expense) items excluding interest income, interest expense, gains (losses) on equity investments and dividend income. Significant items in other, net for 2010 include farm income of approximately $154,500, a gain of $700,000 related to the sale of a nonoperating asset, and proceeds from scrap sales of approximately $51,000.Significant items in other, net for 2009 include income 4. from oil properties of approximately $180,000, farm income of approximately $90,000, proceeds from an insurance policy of approximately $429,000 and proceeds related to the settlement of a lawsuit of approximately $424,000. During 2010, there was a $0.9 million impairment loss recorded on equity investments due to impairments that were other-than-temporary while the Company realized a $0.5 million impairment loss for 2009. See Note 2, Investments, of Notes to Consolidated Financial Statements for further discussion. The effective tax rates for 2010 and 2009 were 394.3% (a tax benefit of $300,000 on a book loss of $76,078) and 13.0%, respectively. The Company’s effective tax rate for 2010 differed from the federal and state statutory income tax rate primarily due to the effects of percentage depletion and domestic production activities deduction.For the year 2010, the Company incurred a book loss before taxes of $(76,078) while its taxable income was approximately $2.5 million before percentage depletion and the domestic production activities deduction. The differences between the book loss before taxes and taxable income before percentage depletion and the domestic production activities deduction were primarily timing differences resulting in an increase in the Company’s deferred tax asset.For example, in 2010, the Company’s net periodic post-retirement benefit cost expensed on the books was $3.1 million; however, the Company’s tax deduction was limited to its actual contributions of $1.3 million as reported in Note 6, Postretirement Benefits, of Notes to Consolidated Financial Statements. The difference of $1.8 million is a timing difference between book and taxable income which increased our deferred tax asset by approximately $0.8 million. As the Company’s net income decreased, the permanent differences between book and taxable income for percentage depletion and domestic production activities did not decrease proportionately resulting in a reduction in our effective tax rate. The tax deductions for percentage depletion and domestic production activities are permanent book tax differences that resulted in a reduction in taxable income from approximately $2.5 million to $0.8 million. During 2010, percentage depletion increased the tax benefit and changed the effective tax rate by 725.6%. In 2009, percentage depletion decreased the effective tax rate by 12.6%. The change in the effective tax rate for 2010 as compared with 2009 was also affected by an income tax charge of $685,000 recorded during the first quarter of 2010 as a result of the Patient Protection and Affordable Care Act, as modified by the Health Care and Education Reconciliation Act of 2010. As a result of this legislation, beginning in 2013, we will no longer be able to claim an income tax deduction for prescription drug benefits provided to retirees that were subsequently reimbursed under the Medicare PartD retiree drug subsidy. During 2010, the income tax charges related to postretirement benefits decreased our tax benefit which changed the effective tax rate by 900.4%. 2009 Compared to 2008Consolidated net sales for the year ended December 31, 2009 were approximately $132.2 million, a decrease of $21.7 million as compared to the year ended December 31, 2008. Sales in our Cement Business were lower by $14.0 million while sales in our Ready-Mixed Concrete Business decreased $7.7 million. Cement Business sales decreased $13.2 million due to decreased volume sold and $0.8 million due to price decreases. Increases in construction contract sales of $3.7 million helped offset the declines in other areas of the Ready-Mixed Concrete Business. Ready-mixed concrete sales declined $10.4 million due to a $10.9 million (19.9%) decrease in cubic yards sold net of a $0.5 million increase due to price increases. Block, brick and other sundry items accounted for the remaining decline in sales. Consolidated cost of sales for 2009 were $10.2 million less than cost of sales for 2008. Cost of sales in our Cement Business was lower by $3.1 million, while cost of sales in our Ready-Mixed Concrete Business was lower by $7.1 million. Cement Business cost of sales decreased $8.3 million due to the 18.9% decrease in volume sold which was largely offset by higher production costs primarily resulting from inefficiencies of lower production levels. Ready-Mixed Concrete Business cost of sales decreased $9.4 million due to the 19.9% decrease in cubic yards of ready-mixed concrete sold and $0.8 million due to reductions in direct material costs. 5. Ready-Mixed Concrete Business cost of sales decreases were partially offset by a $2.4 million increase in cost of sales for construction contracts which resulted from the $3.7 million increase in construction contract sales. As a result of the above sales and cost of sales factors, our overall gross profit rate for the year ended December 31, 2009 was 16.3% compared to 21.4% for the year ended December 31, 2008. Selling, general and administrative expenses increased by 2.2% for 2009 as compared to 2008.These costs are normally considered fixed costs that do not vary significantly with changes in sales volume. During 2009, there was a $0.5 million impairment loss recorded on equity investments due to impairments that were other-than-temporary while the Company realized a $4.2 million impairment loss for 2008. See Note 2, Investments, of Notes to Consolidated Financial Statements for further discussion. Other, net contains miscellaneous nonoperating income (expense) items excluding interest income, interest expense, gains (losses) on equity investments and dividend income. Significant items in other, net for 2009 include income from oil properties of approximately $180,000, farm income of approximately $90,000, proceeds from an insurance policy of approximately $429,000 and proceeds related to the settlement of a lawsuit of approximately $424,000. Significant items in other, net for 2008 include income from oil properties of approximately $466,000, proceeds from scrap sales of approximately $230,000 and farm income of approximately $108,000. The effective tax rates for 2009 and 2008 were 13.0% and 21.0%, respectively.The Company’s effective tax rate differs from the federal and state statutory income tax rate primarily due to the effects of percentage depletion, domestic production activities deduction, and valuation allowance.During 2009 and 2008, percentage depletion decreased the effective tax rate by 12.6% and 10.2%, respectively. Liquidity The Company considers all liquid investments with original maturities of three months or less to be cash equivalents. At December 31, 2010 and 2009, cash equivalents consisted primarily of money market investments and repurchase agreements with various banks.The FDIC, through the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act), has permanently raised the standard maximum deposit insurance amount (SMDIA) to fully guarantee all deposit accounts up to $250,000. In addition, the FDIC has adopted section 343 of the Dodd-Frank Act, effective December 31, 2010, which provides for unlimited deposit insurance for noninterest-bearing transaction accounts for two years starting December 31, 2010. This temporary unlimited coverage is in addition to, and separate from, the coverage of at least $250,000 available to depositors under the FDIC’s general deposit insurance rules. At December 31, 2010, the Company’s accounts did not exceed federally insured limits. The Company also had $1.3 million in sweep arrangement accounts that were not covered by FDIC’s general deposit insurance. See Note 1(e), Cash Equivalents, of Notes to Consolidated Financial Statements for further discussion. We are able to meet our cash needs primarily from a combination of cash from operations and bank loans. Net cash provided by operating activities totaled $13.9 million for 2010, a $4.8 million decrease from 2009.Net income decreased by $4.5 million from 2009 to 2010, primarily due to the decline in overall sales volume combined with some decline in gross profit margins. A $0.9 million non-cash adjustment for the other-than-temporary loss on impairment of other investments was realized in 2010 while $0.5 million was realized in 2009.See Note 2, Investments, of Notes to Consolidated Financial Statements for further discussion. Receivables decreased by $2.9 million from 2008 to 2009 due primarily to the $3.9 million decline in December 2009 sales as compared to December 2008 sales.Receivables decreased $0.5 million from 2009 to 2010 despite 6. the $1.3 million increase in December 2010 sales as compared to December 2009 sales primarily as a result of a reduction in noncurrent balances in 2010.Cash provided by operating activities in 2010 includes $1.7 million for decreased inventories primarily due to the consumption of coal and petroleum coke in the production process exceeding purchases.Cash was used by operating activities in 2009 for increased inventories of $3.0 million. Finished cement inventory increased due to greater volumes held in inventory and to the higher cost of those inventories in 2009; fuel, gypsum, paper sacks and other inventory increased primarily due to coal and petroleum coke purchases exceeding amounts consumed in the production process; and operating and maintenance supplies increased due to the purchase of specialized repair parts that support the recently completed production facility improvements. Accounts payable and accrued liabilities declined approximately $2.3 million in 2010 from 2009 levels primarily due to a decline in prepayments held on account in accrued liabilities. Net cash provided by operating activities totaled $18.7 million for 2009, a $5.3 million decrease from 2008.Net income decreased by $5.5 million from 2008 to 2009.A $4.2 million non-cash adjustment for the other-than-temporary loss on impairment of other investments was realized in 2008 while $0.5 million was realized in 2009. See Note 2, Investments, of Notes to Consolidated Financial Statements for further discussion. Cash was provided by operating activities when receivables decreased by $2.9 million during 2009. Cash used for operating activities includes $3.0 million for increased inventories.Finished cement inventory increased due to greater volumes held in inventory and to the higher cost of those inventories compared to 2008; fuel, gypsum, paper sacks and other inventory increased primarily due to coal and petroleum coke purchases exceeding amounts consumed in the production process; and operating and maintenance supplies increased due to the purchase of specialized repair parts that support the recently completed production facility improvements. Accounts payable and accrued liabilities remained approximately at 2008 levels which had increased from 2007 due to prepayments held on account in accrued liabilities. Net cash provided by operating activities totaled $24.0 million for 2008, a $1.7 million increase over 2007. Net income decreased by $5.0 million from 2007 to 2008.There were no realized gains on sale of other investments for 2008; however a $4.2 million non-cash adjustment for the other-than-temporary loss on impairment of other investments was realized while none was realized in 2007. Cash was also provided by the increase in accounts payable and accrued liabilities which increased by $2.0 million in 2008 primarily due to prepayments held on account in accrued liabilities. Cash used for operating activities includes receivable increases of $2.0 million in 2008. Net cash used for investing activities totaled $6.0 million, $12.9 million, and $19.2 million in 2010, 2009 and 2008, respectively. The $6.3 million decrease in net cash used for investing activities from 2008 to 2009 is principally due to the $2.1 million used for short-term investments in 2008 while $2.1 million was provided by the redemption of the same short-term investments in 2009. In addition, $1.6 million was provided by the disposal of equity investments in 2009 while no disposals were made in 2008. The $6.9 million decrease in net cash used for investing activities from 2009 to 2010 is due to a $4.2 million decrease in purchases of equity investments, a $1.2 million decline in proceeds from disposals of equity investments, and a $3.6 million decline in the cash acquisition of property, plant and equipment. In addition, $1.7 million was used for business acquisitions and $2.1 million was provided by the redemption of short-term investments in 2009 while no such acquisitions or redemptions were made in 2010. During 2010, $0.7 million was provided from the sale of a nonoperating asset. Net cash used for financing activities totaled $7.3 million, $6.8 million, and $6.1 million for 2010, 2009 and 2008, respectively. The differences were primarily due to changes in the line of credit balance, purchases of noncontrolling interests in 2009 and the purchase of treasury stock in 2010. The line of credit was used to cover operating expenses and for capital expenditures. 7. In December 2010, Monarch renewed and modified the loan agreement with its current lender, Bank of Oklahoma, N.A., under similar terms as the prior agreement. The amended agreement adds a financial covenant that requires the Company to pledge its investment account tothe Bank of Oklahoma, N.A. as collateral for the term loan and revolving line of credit. The fair value of the investment account pledged as collateral was $20.6 million as of December 31, 2010.The proceeds of the sale of any assets held in the investment account would be paid to theBank of Oklahoma, N.A. to be applied to the balance of the revolving line of creditand then to theterm loan,at thelender’sdiscretion. Monarch’scurrent secured credit commitment consists of a $17.8 million term loan maturing December 31, 2014 and a $15.0 million line of credit maturing December 31, 2011. See Note4, Line of Credit and Long-Term Debt, of Notes to Consolidated Financial Statements for further discussion of the terms of this credit commitment. The term loan was used to help finance the expansion project at our cement manufacturing facility. The line of credit is used to cover operating expenses primarily during the first half of theyear when we build inventory due to the seasonality of our business and for capital expenditures. Our Boardof Directors has given management the authority to borrow a maximum of $50 million. We have not discussed additional financing with any banks or other financial institutions; therefore, no assurances can be given that we will be able to obtain this additional borrowing on favorable terms, if at all. Contractual obligations at December 31, 2010, consisting of maturities on long-term debt, estimated interest payments on debt, pension, postretirement benefit obligations and open purchase orders are asfollows: Thereafter Long-term debt $ $
